EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows to correct antecedent basis issues: 

	Claim 7. A mobile testing system for testing a mobile terminal supporting non- standalone (NSA) according to a test scenario, comprising:
a second mobile terminal testing device simulating a second base station operating in a succeeding communication standard that succeeds a preceding communication standard, the second mobile terminal testing device comprising:
a second pseudo base station unit configured to simulate the second base station operating in the succeeding communication standard that succeeds the preceding communication standard, in communication with a first mobile terminal testing device simulating  a first base station operating in the preceding communication standard through a cable,
a second display configured to display contents of parameters set in the second pseudo base station unit, and a state of a direct communication between the second mobile terminal testing device and the mobile terminal under test, the state outputted from the second pseudo base station unit, and
a second controller configured to:

at a timing to transmit a control signaling message of the succeeding communication standard according to the test scenario, generate the control signaling message generated with the parameters and sequences according to the test scenario for the succeeding communication standard, and
transmit the generated control signaling message to [[a]] the first mobile terminal testing device; and
the first mobile terminal testing device simulating the first base station operating in the preceding communication standard, the first mobile terminal testing device comprising:
a first pseudo base station unit configured to simulate [[a]] the first base station operating in the preceding communication standard, in communication with the second mobile terminal testing device simulating the second base  station operating in the succeeding communication standard through the cable,
a first controller configured to:
receive, from the second mobile terminal testing device, the control signaling message generated with parameters and sequences for the succeeding communication standard; and
transmit the control signaling message generated by the second controller with parameters and sequences according to the test scenario for the succeeding communication standard to the mobile terminal on a plane of the 

DETAILED ACTION
Allowable Subject Matter
Independent claim 7, as amended, taken as a whole recites specific embodiment of a mobile testing system, comprising multiple features/steps in specific interrelationship. Although each of these steps and/or features on its own may be well-known from prior art, as was demonstrated in the previous office actions, this specific combination is not disclosed in a single prior art document, and it is the examiner’s opinion that it would not have been obvious to a person of ordinary skill in the art to modify or combine the prior art of record to obtain the specific combination of the independent claim. Therefore, claim 7 and its dependent claims 8 and 9 are allowed over the prior art of record.

Concerning identified relevant prior art of record, mobile terminal testing systems simulating one or a plurality of base stations are generally well known in the art as may be evidenced by the list of patent documents in the attached PTO-892. The closest to the recited in the claim structure appears to be the system shown in FIG 1 and 2 of US 20120327796, however, it works in an entirely different manner and it would have not been obvious (or even impossible) to modify its operation to arrive at the claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENNADIY TSVEY/Primary Examiner, Art Unit 2648